Citation Nr: 0124207	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a low back disability, 
including low back pain, spondylolysis, L5-S1, and 
degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel




INTRODUCTION

The veteran had honorable active service from January 1980 to 
July 1989.  He also had a period of active service from June 
1989 to September 1991 which resulted in a discharge under 
other than honorable conditions and may not be considered for 
VA disability compensation purposes.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran is 
diagnosed with degenerative disc disease at L5-S1, and with 
sacroiliac and facet joint arthritis in the lower back.

2.  Service medical records reflect complaints of and 
treatment for a chronic lower back condition following an 
initial lifting injury during active service, with X-rays 
revealing spondylolysis and pars interarticular defects at 
L5-S1.

3.  The veteran's report of medical examination at entry into 
active service reflects no abnormalities, defects, diagnoses 
or other findings concerning his lower back.

4.  In July 2001, a private medical examiner noted that a 
pars interarticular defect usually develops in adolescent 
years, but opined that the veteran's work in the military may 
have aggravated his underlying spondylolysis and accelerated 
degenerative changes at L5-S1.

5.  In July 2001, the veteran's private treating VA physician 
opined that the veteran's spondylolysis was aggravated by his 
active military service.

6.  The record does not contain competent evidence of a 
specific finding that the increase in any pre-existing lower 
back condition during service was due to its natural 
progress.


CONCLUSION OF LAW

A lower back disability, including lower back pain, 
spondylolysis, L5-S1, and degenerative changes, was 
aggravated as a result of the veteran's active service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 46520 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.

The Board notes that the veteran's service medical records 
appear to be incomplete.  In addition, the veteran has 
identified various private and VA medical facilities at which 
he received treatment for his lower back condition.  While 
the RO has requested some of these records, not all records 
have been obtained.  These are particularly important where, 
as here, the issue is one of aggravation of a condition that 
may have pre-existed entrance into active service.  Finally, 
the most recent VA examination report of record is dated in 
October 1993.  This examination was conducted pursuant to the 
veteran's claim for a shoulder disability, prior to the 
filing of his claim for service connection for a back 
condition.  While the report contains findings concerning his 
back, such results form an insufficient basis for 
adjudicating the veteran's claim, particularly under the new 
law and regulations.

Nonetheless, in the present case, the Board finds it is not 
necessary to obtain the missing records, or to remand for a 
current examination.  This is so because the Board is 
granting the benefit sought on appeal concerning this issue.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that his lower back disability is the 
result of his active service.  To this end, he has provided 
competent medical evidence demonstrating that he does 
currently suffer from a lower back disability which has been 
diagnosed in May 1996 as mild sacroiliac and facet joint 
arthritis, low back; degenerative disc disease at L5-S1 in 
April 1998; spondylolysis, grade I spondylolisthesis, L5-S1, 
secondary to bilateral L5 pars defects, and chronic low back 
pain in July 2001.

In addition, service medical records dated in March 1982 
reflect a diagnosis of spondylolisthesis following a lifting 
injury.  Results of X-rays taken at the same time reveal 
findings of normal disc spaces but bilateral pars 
interarticularis defects at L5-S1.  The impression was 
spondylolysis at L5-S1.  X-rays were again taken in July 
1982, and reveal a defect of the posterior elements of L-5, 
suggesting bilateral spondylolysis of L5 without evidence of 
associated spondylolisthesis.  In December 1985, X-rays 
results showed bilateral pars interarticular defects at L5-S1 
with no anterior slippage and well-defined sclerotic ovoid 
shape density overlying the left iliac wing.  The impression 
was of spondylolysis with no evidence of spondylolisthesis, 
L5-S1, and left osteochondroma or bony exostosis.  In January 
1987, service medical records show the veteran returned with 
complaints of low back pain.  It is noted that his commander 
requested a possible profile and the veteran was instructed 
to perform physical training at his own pace until further 
noted.  An entry dated in February 1987 again reflects 
complaints of chronic low back pain aggravated by lifting.  
Results of X-rays were reported to show bilateral 
spondylolysis at L5, without spondylolisthesis, and 
osteochondroma on left iliac crest.  The diagnosis was 
chronic lower back pain secondary to spondylolysis at L5.  An 
entry for acute medical care dated in October 1988 notes a 
re-injury of the lower back.  The report of medical 
examination at entrance into active service, dated in January 
1980, show no abnormalities, defects, diagnoses, or other 
findings concerning his spine.

A July 2001 private medical report includes a diagnosis of 
Grade I spondylolisthesis at L5-S1, secondary to bilateral L5 
pars defects, and L5-S1 degenerative disc disease.  The 
physician further stated that the veteran brought certain 
records to him for his review.  After briefly summarizing the 
records, which include service medical records documenting 
the 1980 injury-which are not present before the board-and 
the 1982 injury, including X-rays, it was opined:

[W]ithout x-rays prior to 1982, I can't 
really tell exactly when his pars defects 
developed.  I discussed with [the 
veteran] that this is typically something 
that starts in adolescent years as a 
stress reaction/fracture which goes on to 
a frank bony fracture without adequate 
healing.  This is not typically 
associated with a lifting type injury 
that he suffered in 1980.  

***

As such, the best I can tell [the 
veteran] is that he may have aggravated 
his underlying spondylolysis as well as 
accelerated some L5-S1 degenerative 
change through his work in the military.

Spondylolysis is defined as the "dissolution of a vertebra; 
a condition marked by platyspondylia, aplasia of the 
vertebral arch, and separation of the pars 
interarticularis."  See Dorland's Illustrated Medical 
Dictionary 1567 (27th ed. 1988).  Under "platyspondylia", 
the reader is referred to "platyspondylisis."  
Platyspondylisis is a "congenital flattening of the 
vertebral bodies."  Id, at 1308.  See Smith v. Derwinski, 1 
Vet. App. 235, 236 (1992).

As noted above, the veteran's entrance physical showed no 
abnormalities concerning his back.  The veteran is entitled 
to a presumption of soundness at the time of entry into 
service with regard to his cervical spine disability, because 
it was not so noted on his entrance physical.  38 U.S.C.A. 
§ 1111 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b).  
However, this presumption may be rebutted by clear and 
unmistakable evidence that demonstrates that an injury or 
disease existed prior to service.  Id.  The private July 2001 
report and opinion indicates that the cause of the veteran's 
underlying condition may be developmental in nature.  
Furthermore, the definition of the condition he has 
consistently been diagnosed with-both during and after 
service-"spondylolysis" is marked by an anomaly that is 
"congenital".  The Board therefore finds that the veteran's 
presumption of soundness has been rebutted, and his 
congenital lower spine anomalies, by definition, pre-existed 
the series of lifting injuries and re-injuries he incurred to 
his lower back while in service.

However, service-connection may also be granted for a pre-
existing condition that was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Aggravation of a 
pre-existing injury or disease is considered to have occurred 
where there is an increase in disability during service, 
absent a specific finding that the increase in disability is 
due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.306.

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (2001).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service.  The VA general counsel has also held, that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted aggravation of the disease 
within the meaning of applicable VA regulations.  VA O.G.C. 
Prec. Op. No. 82-90, Fed. Reg. 45711 (1990).

Service medical records reflect chronic lower back pain, 
nonexistent prior to enlistment, of such a degree as to 
require limited physical training and a profile.  It is shown 
that during service, the veteran was seen for chronic lower 
back pain following reported lifting injuries during the 
period of service from 1980 to 1989.  In addition, the 
October 1993 VA examination report reflect continuing 
complaints of lower back pain.  It is noted that the 
diagnoses and results of X-rays, both during and after active 
service, consistently identify the L5-S1 vertebrae as those 
vertebrae affected.  Finally, as mentioned above, the medical 
evidence contains an opinion proffered by the veteran's 
treating VA physician and orthopedic surgeon.  In his 
opinion, the physician states that the veteran is diagnosed 
with spondylolysis which was made worse by his military 
service.  In arriving at this opinion, it was indicated that 
the veteran's military record was reviewed.  This opinion is 
highly probative:  first, because of the physician's 
credentials as a staff orthopedic surgeon for VA and second, 
because he is the veteran's treating physician.  Furthermore, 
that opinion corroborates that of the private doctor's 
opinion, strengthening a statement which, with the use of the 
word "may," could have otherwise been construed to be of 
speculative, or less, probative value.  Thus, the Board finds 
that the veteran exhibited an increase in his congenital 
disability during service due to a superimposed injury.  The 
evidentiary record reveals no specific finding that the 
demonstrated increase in disability was due to the natural 
progress of the veteran's congenital anomalies.  The medical 
evidence clearly indicates that the veteran's military 
service aggravated his congenital disability.  Therefore, the 
Board finds that the veteran's low back disability was 
aggravated by his active military service and that service 
connection is warranted.  


ORDER

Service connection for a low back disability to include low 
back pain, spondylolysis, L5-S1, and degenerative changes is 
granted.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

